                                                                                (SPACE BELOW FOR FILING STAMP ONLY)
 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Plaintiff, D.L.
 6

 7                                IN THE UNITED STATES DISTRICT COUNT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
     D.L.,                                               Case No: 1:14-CV-00824-BAM
10
                     Plaintiff,
11
             v.                                          APPLICATION AND STIPULATION
12                                                       FOR ORDER CONTINUING
13   MARGARET VASSILEV, M.D.; RODOLFO                    DISCOVERY DEADLINES AND ORDER
     VICENTE, M.D.; MARK WISEMAN, M.D.;                  THEREON
14   PAVEL MUNDL, M.D.; COUNTY OF
     TULARE; KAWEAH DELTA
15   HEALTHCARE DISTRICT; SANDRA
     BOSMAN, M.D.; LORI ANN M. BOKEN,
16   M.D.; T. PLUNKETT, RNC; D. BRACKETT,
     RNC; B. BROWN, RNFA; UNITED STATES
17   OF AMERICA; and Does 10 through 50,
18
                  Defendants.
19   TO:     THE HONORABLE MAGISTRATE JUDGE BARBARA A. McAULIFFE:

20           The parties hereto, by and through their counsel hereby apply to this court for an Order

21   extending the Discovery Cutoffs in the above-captioned matter.

22           The reason for this request is that the parties need additional time to conduct discovery,
23   including depositions.
24
             In early December, counsel for Plaintiff, D.L., underwent a medical procedure and his
25
     recovery took longer than anticipated, causing him to be in and out throughout the month. Due
26
     his absence, unfortunately counsel was unable to conduct discovery in this matter.
27

28
                                                     1
 1          Additionally, Victoria L. Boesch, counsel for Defendant, United States of America, was

 2   furloughed during the recent Government Shutdown (December 22, 2018 through January 28,
 3   2019) and was unable to participate in discovery. During Ms. Boesch’s furlough depositions
 4
     could not be cleared and discovery could not be conducted with the Government. Due to the fact
 5
     that the shutdown ended on January 28, 2019, and the Non-Expert Discovery Cutoff was
 6
     February 1, 2019, the parties need additional time to conduct pertinent discovery.
 7
            In addition, the United States’ counsel is currently preparing for a four-week jury trial
 8
     beginning April 29, 2019, and so is generally unavailable for depositions during April and May.
 9
            Given all of this, the parties met and conferred and have agreed to a revised schedule
10

11   reflected below that does not change the Pretrial Conference or Trial dates. The parties have also

12   agreed that remaining fact depositions will be scheduled on April 3, 2019, and in early June,

13   prior to the Initial Expert Disclosure.

14          Therefore, the parties agree to the following schedule adjustments and respectfully
15   request that the Court amend the scheduling order (Dkt. 69) to reflect the following:
16          a. Initial Expert disclosures shall be completed by June 21, 2019;
17          b. Supplemental expert disclosure shall be completed by July 5, 2019;
18          c. Expert discovery shall be completed by August 2, 2019;
19          d. Dispositive motions shall be filed by August 30, 2019; and
20          e. Motions for Summary Judgement shall be heard on or before September 27, 2019.
21   Dated: March 28, 2019.                    NUTTALL COLEMAN & DRANDELL
22
                                               /s/ Mark W. Coleman
23                                             MARK W. COLEMAN
24                                             Attorney for Plaintiff
                                               D.L.
25

26

27

28
                                                        2
 1   Dated: March 28, 2019.         WEISS, MARTIN, SALINAS & HEARST

 2
                                    /s/ Richard Salinas
 3                                  Richard Salinas, Esq.,
                                    Attorneys for Defendant,
 4
                                    MARGARET VASSILEV, MD
 5
     Dated: March 28, 2019.         McCORMICK BARSTOW LLP
 6

 7                                  /s/ Daniel Wainwright
                                    Daniel Wainwright, Esq.,
 8                                  Attorneys for Defendants,
                                    MARK WISEMAN, M.D,
 9                                  SANDRA BOSMAN, M.D.,
                                    LORI BOKEN, M.D.
10

11
     DATED: March 29, 2019          McGREGOR W. SCOTT
12                                  United States Attorney

13
                              By:   /s/ Victoria L. Boesch
14                                  VICTORIA L. BOESCH
                                    Assistant United States Attorney
                                    Attorneys for the United States
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
 1                             DECLARATION OF MARK W. COLEMAN

 2                     IN SUPPORT OF STIPULATION TO CONTINUE DATES

 3             I, Mark W. Coleman declare, as follows:

 4             1.     I am an attorney at law duly licensed to practice in the United States District

 5   Court in and for the Eastern District of California. I am a partner with the Law Offices of Nuttall

 6   Coleman & Drandell.

 7             2.     I represent Plaintiff, D.L., in the above-captioned matter.

 8             3.     The parties hereto have stipulated to a Continuance of several deadlines in this

 9   matter.

10             4.     A continuance is necessary for several reasons.

11             5.     First, on December 6, 2018, I underwent a medical procedure and was expected to

12   return to the office within a day or two. Unfortunately, there were complications and the

13   recovery period last significantly longer than expected, requiring me to be in and out of the

14   office for most of the month of December, and into January.

15             6.     Due to my unplanned absence, and pressing business in several other cases, I was

16   unable to conduct discovery in this case as timely as I had hoped.

17             7.     As a further hindrance to the discovery process, once I was able to address the

18   matter of conducting discovery in this case, in late-December, the Government was shut down.

19             8.     As a result of the shut-down, the attorney for Defendant, United States of

20   America, Victoria L. Boesch, was furloughed from December 22, 2018 through January 28,

21   2019.

22             9.     Due to being furloughed, the United States was unable to participate in discovery,

23   including depositions.

24             10.    Based upon the foregoing, I believe that good cause exists to continue the current

25   discovery deadlines.

26             The matters stated herein are true of my own knowledge, except as to those matters

27   which are stated upon information and belief and, as to those matters, I believe them to be true.

28
                                                        4
 1          I declare under penalty of perjury under the laws of the state of California that the

 2   foregoing is true and correct, and if called upon, could and would testify competently thereto.

 3          Executed in Fresno, California, on this 28th day of March 2019.

 4
                                                  /s/ Mark W. Coleman
 5                                                MARK W. COLEMAN
                                                  Attorney for Plaintiff
 6                                                D.L.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
 1                                               ORDER

 2          IT IS SO ORDERED, good cause having been shown, based on Counsel’s injury and

 3   the government shut down, that the discovery deadlines in this case be continued as follows:

 4          a. Non-expert discovery shall be completed by June 10, 2019;

 5          b. Initial Expert disclosures shall be completed by June 21, 2019;

 6          c. Supplemental expert disclosure shall be completed by July 5, 2019;

 7          d. Expert discovery shall be completed by August 2, 2019; and

 8          e. Dispositive motions shall be filed by August 30, 2019.

 9          The Pretrial Conference and Trial dates remain unchanged.

10

11   IT IS SO ORDERED.

12
        Dated:    March 29, 2019                             /s/ Barbara   A. McAuliffe             _
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
